Citation Nr: 1704299	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  14-32 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremities, including as due to herbicide agent exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremities, including as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel

INTRODUCTION

The Veteran served in the U. S. Air Force from June 1954 until August 1975.	

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision denied service connection for peripheral neuropathy of both the right and the left lower extremities.  The RO also denied service connection in August 2014 and September 2016 following appeals, and, in October 2016,  following a new medical examination. 

In this decision, the Board again denies the Veteran's claim for service connection for peripheral neuropathy of the right and left lower extremities.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to herbicides agents in service, but peripheral neuropathy of the right lower extremities was not shown until many years following service discharge and is not otherwise attributable to his active military service.  

2.  The Veteran was exposed to herbicides agents in service, but peripheral neuropathy of the left lower extremities was not shown until many years following service discharge and is not otherwise attributable to his active military service.  




CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the right lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for service connection for peripheral neuropathy of the left lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Service Connection 

The Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy was received by the RO in April 2012.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to requirement (1), the Veteran's VA medical records indicate a diagnosis of bilateral peripheral neuropathy at least as far back as October 2010, and continuing through to the present.  

With respect to element (2), an in-service incurrence, the Veteran has asserted that his conditions are due to exposure to toxic herbicide agents in service. His service records show that his service included time in the Republic of Vietnam, and therefore his exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii)(2016).

With respect to element (3), a nexus between the current conditions and service, the applicable regulations further provide that certain conditions are presumed to be associated with herbicide agent exposure. These conditions are found in 38 C.F.R. 38 C.F.R. 3.309 (e), and include respiratory cancers, prostate cancer, multiple myeloma, soft-tissues sarcoma, and non-Hodgkin's lymphoma, among others.  In general, for this presumption to take effect, the listed conditions must manifest to a degree of 10 percent or more at any time after service, but there is an exception with respect to peripheral neuropathy, which "must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent."  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2016). 

The earliest mention of any symptoms associated with peripheral neuropathy in the Veteran's records come from a January 2002 private treatment record in which the Veteran is described as "reporting ongoing symptoms with his left leg."  While the Veteran also apparently indicated that these symptoms started ten years prior to the visit, the Veteran is characterized as "vague about his history."  A May 2014 VA Disability Benefits Questionnaire (DBQ) form indicates the Veteran stated that the symptoms began in 2003-2004.   

At his December 2016 hearing, the Veteran testified that "[t]he first time I noticed something was probably in . . . the early eighties I'm guessing."  And in a written submission to the VA Claims Intake Center in Janesville, Wisconsin, the Veteran writes "I first became aware of a foot/leg problem in the summer of 1982."  There is no report in the record of any manifestation of the Veteran's peripheral neuropathy prior to this.  Since the Veteran's military personnel records indicate he last served in Vietnam in June 1966, even the earliest of these dates is well beyond the one-year window for the service connection presumption to apply.

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App.  120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran offers as support for service connection two medical opinions.  One, a VA opinion offered as part of the May 2014 DBQ concludes that the condition is as likely as not related to service because the Veteran was exposed to agent orange and "agent orange has been shown to cause peripheral neuropathy."  It does not address the requirement that the neuropathy recognized as related to herbicide agent exposure must be "early onset", defined as requiring manifestation within one year of last exposure, nor does it offer any example of medical literature in support of this broader claim.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2016).  The Veteran also offers an opinion from a private physician, who notes that the Veteran's neuropathy "is consistent with the [Veteran's] exposure to Agent Orange while in Viet Nam."  Again, there is no further explanation or analysis, specifically with respect to the failure of the condition to manifest until many years past the Veteran's last exposure, nor is there citation to supporting medical authorities for this general statement. 

While the Board has considered these opinions, they are not supported by any specific rationale linking neuropathy to Agent Orange exposure generally, without reference to the relationship between the time of last exposure and the first manifestation of the disability. The failure of either the VA examiner or the Veteran's private physician to provide a basis for their opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). This is particularly relevant in this case, where an association between peripheral neuropathy and Agent Orange has already been acknowledged by VA, but only in instances where neuropathy manifests to a compensable degree within one year of exposure.  Neither of these opinions has provided any basis to support a conclusion that this Veteran's neuropathy, which manifested later, is linked to such exposure.

Indeed, the most recent VA exam, an October 2016 DBQ, offers a different determination.  Citing medical literature updated in 2014 and released in 2016, the examiner concludes that the Veteran's peripheral neuropathy, manifesting more than two decades after his last exposure to Agent Orange, is not service connected.  That examiner goes on to say that "[t]here is no objective evidence of record or evidence based literature" to support such a claim.  

The Veteran is free to submit additional evidence attributing his neuropathy to Agent Orange exposure. However, in light of the above, no further development relating to this question is warranted.

Accordingly, for the reasons discussed above, the Veteran's claim for service connection for peripheral neuropathy of the right and left lower extremities is denied.


II. The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information by letter of August 2012, and he has not alleged any notice deficiency during the adjudication of his claim. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations that are adequate.  VA's duty to assist with respect to obtaining relevant records and an examination have been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding Veterans Law Judge duly identified the issues to be decided and offered the claimant and his representative opportunity to state their theory of the case and offer additional evidence.  38 C.F.R. § 3.3103(C)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for peripheral neuropathy of the right and left lower extremities is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


